Exhibit 10.5

 



THIS WARRANT AND THE SECUROITIES UNDERLYING THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES AND
THERE IS FULL COMPLIANCE WITH THE APPLICABLE STATE SECURITIES LAWS, (B) THE SALE
IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR (C)
____________, INC. (THE "CORPORATION") RECEIVES AN OPINION OF COUNSEL SELECTED
BY THE HOLDER OF THE SECURITIES REASONABLY SATISFACTORY TO THE CORPORATION
STATING THAT SUCH SALE IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT AND COMPLIES WITH APPLICABLE STATE SECURITIES
LAWS.

 

THIS WARRANT MAY NOT BE TRANSFERRED OR ASSIGNED BY THE REGISTERED HOLDER TO A
NON-AFFILIATE OF THE HOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
CORPORATION.

 

 

 

FORM OF COMMON STOCK PURCHASE WARRANT

 



Date of Issuance: March __, 2020 Warrant No W _,___.____



FOR VALUE RECEIVED, _______________________________________________________

(the "Corporation"), hereby grants to _____________ or its registered assigns
(the "Registered Holder") the right to purchase from the Corporation
_______________ shares of Common Stock, par value $0.001_ per share ("Common
Stock") of the Corporation (the "Warrant Stock") at a price of Twenty-Five Cents
($0.25) per share (the "Exercise Price") (subject to adjustment as provided
herein) to such Registered Holder.

 

This Warrant is subject to the following provisions:

 

1.                   Exercise of Warrant.

 

A.                  Number of Shares. Subject to the terms and conditions
hereinafter set forth, the Registered Holder is entitled, upon surrender of this
Warrant, to purchase from the Corporation ________ shares of Warrant Stock
(subject to adjustment as provided herein) at an exercise price of $_____ per
share.

 

B.                  Exercise Period. The Registered Holder may exercise, in
whole or in part, the purchase rights represented by this Warrant at any time
and from time to time after the Date of Issuance through and including 5:30
p.m., Florida time, on the date that is the three year anniversary of the
issuance of this Warrant (the "Expiration Date"). At 5:30 p.m., Eastern Standard
Time , on the Expiration Date, the portion of this Warrant not exercised prior
thereto shall be and become void and of no value and this Warrant shall be
terminated and no longer outstanding.

 

C.                  Exercise Procedure.



 1 

 

(i)                  This Warrant or any part hereof specified by the Registered
Holder shall be deemed to have been exercised at the time the Corporation
receives all of the following items (the "Exercise Time"):

 

(a)               a completed Exercise Notice, as described in Section l(E)
below, executed by the Person exercising all or part of the rights represented
by this Warrant;

 

(b)               this Warrant; and

 

(c)               the aggregate Exercise Price for the number of shares of
Warrant Stock being purchased through such exercise, such aggregate Exercise
Price to be payable by check or a wire transfer in immediately available funds
to the Corporation in an amount equal to the product of the Exercise Price
multiplied by the number of shares of Warrant Stock being purchased with the
proceeds of such check or wire transfer.

 

(ii)                      Certificates for shares of Warrant Stock purchased
upon exercise of all or part of this Warrant shall be promptly delivered by the
Corporation to the Registered Holder. Unless this Warrant has expired or all of
the purchase rights represented hereby have been fully exercised, the
Corporation shall prepare a new warrant certificate, substantially identical
hereto, representing the rights formerly represented by this Warrant which have
not expired or been exercised and shall promptly deliver such new Warrant to the
Person designated for delivery in the Exercise Notice.

 

(iii)                    The Warrant Stock issuable upon the exercise of all or
part of this Warrant shall be deemed to have been issued to the Registered
Holder at the Exercise Time, and the Registered Holder shall be deemed for all
purposes to have become the record holder of such Warrant Stock at the Exercise
Time.

(iv)              Upon payment in full of the Exercise Price, each share of
Warrant Stock issuable upon exercise of all or part of this Warrant shall be
fully paid and nonassessable and free from all liens and charges with respect to
the issuance thereof.

 

(v)                The Corporation shall at all times reserve and keep available
out of its authorized but unissued shares of Common Stock such number of shares
of Common Stock as are from time to time issuable upon the exercise of this
Warrant.

 

D.                  Cashless Exercise. Notwithstanding any provisions herein to
the contrary, if at any time after the Date of Issuance, there is no effective
registration statement registering or no current prospectus available for the
resale of the Warrant Stock and the fair market value of one (1) share of
Warrant Stock is greater than the Exercise Price, in lieu of exercising this
Warrant for cash, the Registered Holder may elect to receive Warrant Stock equal
to the value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the
Corporation together with the properly executed subscription form and notice of
such election in which event the Corporation shall issue to the Holder a number
of shares of Warrant Stock computed using the following formula:

 

X= Y(A-B)

 

[image_006.gif]

 

     A

 

Where X = the number of shares of Warrant Stock issued to the Registered Holder.

Y = the number ofshares of Warrant Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation).

A = the fair market value of one share of Common Stock of the Corporation (at

the date of such calculation) B = Exercise Price

 

For purposes of the above calculation, the fair market value of one share of
Common Stock shall be (i) the last reported sale price of the Common Stock or
the closing price quoted on the Nasdaq, NYSE, or OTC Markets, as published in
The Wall Street Journal for the five (5) trading days prior to the date of
determination of fair market value, or (ii) the fair market value of one share
of Common Stock as determined in good faith by the Corporation's Board of
Directors.

 

E. Exercise Notice. Upon any exercise of all or part of this Warrant, the
Exercise Notice shall be substantially in the form set forth in Exhibit A
hereto. Such Exercise Notice shall be dated the actual date of execution
thereof.

 



 2 

 

 

2.                   Definitions. The following terms have meanings set forth
below:


 

A.                "Date of lssuance" means the date of initial issuance of this
Warrant (as of immediately after such issuance) regardless of the number of
times new certificates representing the unexpired and unexercised rights
formerly represented by this Warrant shall be issued.

 

B.                 "Person" means an individual, a partnership, a joint venture,
a corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

 

C.                 "Registered Holder" with respect to this Warrant means the
Person who is reflected as the holder thereof on the register maintained by the
Corporation.

 

3.                   No Rights; Limitations of Liability. Prior to the exercise
of this Warrant and except as otherwise specifically provided herein or in the
Agreement, this Warrant shall not entitle the Registered Holder hereof to any
rights as a stockholder of the Corporation.

 

4.                   Replacement. Upon receipt of evidence reasonably
satisfactory to the Corporation (an affidavit of the Registered Holder shall be
satisfactory) of the loss, theft, destruction or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of an indemnity reasonably satisfactory to the Corporation, or in
the case of any such mutilation, upon surrender and cancellation of such
certificate, the Corporation shall (at its expense) execute and deliver in lieu
of such certificate a new certificate of like tenor and dated the date of such
lost, stolen, destroyed or mutilated certificate.

 

5.                   Legend. The certificates representing shares of Warrant
Stock issued upon exercise of the Warrants (unless at the time of exercise such
Warrant Stock are acquired pursuant to a registration statement that has been
declared effective under the Securities Act) and applicable blue sky laws, shall
bear a legend substantially as follows:

"THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS ESTABLISHED BY EVIDENCE TO SUCH EFFECT, THE FORM AND
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE CORPORATION.

 

6.                   Charges, Taxes and Expenses. Issuance and delivery of
certificates for representing shares of Warrant Stock upon exercise of this
Warrant shall be made without charge to the Registered Holder for any issue or
transfer tax, transfer agent fee or other incidental tax or expense in respect
of the issuance of such certificates, all of which taxes and expenses shall be
paid by the Corporation; provided, however, that the Corporation shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the registration of any certificates for shares of Warrant Stock or the
Warrant in a name other than that of the Registered Holder. The Registered
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving shares of Warrant
Stock upon exercise hereof.

 



 3 

 

 

7.                   Certain Adjustments. The Exercise Price and number of
shares of Warrant Stock issuable upon exercise of this Warrant are subject to
adjustment from time to time as set forth in this Section 7.

 

(a)               Stock Dividends and Splits. If the Corporation, at any time
while this Warrant is outstanding, (i) pays a stock dividend on its Common Stock
or otherwise makes a distribution on any class of capital stock that is payable
in shares of Common Stock, (ii) subdivides its outstanding shares of Common
Stock into a larger number of shares, or (iii) combines its outstanding shares
of Common Stock into a smaller number of shares, then in each such case the
Exercise Price shall be adjusted to a price determined by multiplying the
Exercise Price in effect immediately prior to the effective date of such event
by a fraction, the numerator of which shall be the number of shares of Common
Stock outstanding on such effective date immediately before giving effect to
such event and the denominator of which shall be the number of shares of Common
Stock outstanding immediately after giving effect to such event. Any adjustment
made pursuant to clause (i) of this paragraph shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision, combination or reclassification.

 

(b)               Fundamental Transactions. Other than with respect to a merger
or reverse merger with Canfield Medical Supply, Inc. if, at any time while this
Warrant is outstanding, (i) the Corporation effects (A) any merger of the
Corporation with (but not into) another Person, in which stockholders of the
Corporation immediately prior to such transaction own less than a majority of
the outstanding stock of the surviving entity, or (B) any merger or
consolidation of the Corporation into another Person, (ii) the Corporation
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer approved or
authorized by the Corporation's Board of Directors is completed pursuant to
which holders of at least a majority of the outstanding Common Stock tender or
exchange their shares for other securities, cash or property, or (iv) the
Corporation effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 7(a)
above) (in any such case, a "Fundamental Transaction"), then the Registered
Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of shares of Warrant Stock then issuable upon exercise
in full of this Warrant without regard to any limitations on exercise contained
herein (the "Alternate Consideration"), and the Registered Holder shall no
longer have the right to receive shares of Warrant Stock upon exercise of this
Warrant. For avoidance of doubt this Section shall not apply to any transaction
with Canfield Medical Supply, Inc. including any merger, reverse merger or other
transaction pursuant to which the Company becomes a subsidiary of Canfield
Medical Supply, Inc.

(c)               Number of Warrant Shares. Simultaneously with any adjustment
to the Exercise Price pursuant to paragraph (a) of this Section 7, the number of
shares of Warrant Stock that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of shares of Warrant Stock shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.

(d)               Calculations. All calculations under this Section 7 shall be
made to the nearest cent or the nearest share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation.

(e)               Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 7, the Corporation at its expense will, at the written
request of the Registered Holder, promptly compute such adjustment, in good
faith, in accordance with the terms of this Warrant and prepare a certificate
setting forth such adjustment, including a statement of the adjusted Exercise
Price and adjusted number or type of shares of Warrant Stock or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in reasonable detail
the facts upon which such adjustment is based. Upon written request, the
Corporation will promptly deliver a copy of each such certificate to the
Registered Holder and to the Corporation' s transfer agent.

(f)                Reserved.

 

8.                   No Fractional Shares. No fractional shares of Warrant Stock
will be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares that would otherwise be issuable, the number of shares of
Warrant Stock to be issued shall be rounded up to the next whole number.

 



 4 

 

9.                   Notices. Except as otherwise expressly provided herein, all
notices referred to in this Warrant shall be in writing and shall be delivered
personally, sent by reputable express courier service (charges prepaid) or sent
by registered or certified mail, return receipt requested, postage prepaid and
shall be deemed to have been given when so delivered, sent or deposited in the

U.S. Mail (i) to the Corporation, at its principal executive offices with a copy
by email to ___________ (which shall not constitute notice) and (ii) to the
Registered Holder of this Warrant, at such holder's address as it appears in the
records of the Corporation (unless otherwise indicated by any such holder).

 

10.               Restrictions on Transfer.

(a)                The Registered Holder represents, by accepting this Warrant
that it understands that this Warrant and any securities obtainable upon
exercise of this Warrant have not been registered for sale under Federal or
state securities laws and are being offered and sold to the Registered Holder
pursuant to one or more exemptions from the registration requirements of such
securities laws. Certificates representing Warrant Stock must bear the
restrictive legend set forth herein. The Registered Holder understands that the
Registered Holder must bear the economic risk of such Registered Holder's
investment in this Warrant and any Warrant Stock or other securities obtainable
upon exercise of this Warrant for an indefinite period of time, as this Warrant
and such Warrant Stock or other securities have not been registered under
Federal or state securities laws and therefore cannot be sold unless
subsequently registered under such laws, or an exemption from such registration
is available.

 

(b)               The Registered Holder, by such Registered Holder's acceptance
of this Warrant, represents to the Corporation that such Registered Holder is
acquiring this Warrant and will acquire any Warrant Stock or other securities
obtainable upon exercise of this Warrant for such Registered Holder's own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of the Securities Act. The Registered
Holder agrees that this Warrant will not be sold or otherwise transferred unless
(i) a registration statement with respect to such transfer is effective under
the Securities Act of 1933, as amended (the "Securities Act") or (ii) such sale
or transfer is made pursuant to one or more exemptions from the Securities Act,
and (iii) such sale or transfer to a non-affiliate of the Registered Holder is
approved by the prior written consent of the Corporation. The Registered Holder
agrees the Warrant Stock will not be sold or otherwise transferred unless (i) a
registration statement with respect to such transfer is effective under the
Securities Act or (ii) such sale or transfer is made pursuant to one or more
exemptions from the Securities Act.

(c)                The Corporation shall not effect any exercise of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 1 or otherwise, to the extent that after giving
effect to such issuance after exercise as set forth on the applicable Exercise
Notice, the Holder (together with the Holder’s affiliates, and any other person
or entity acting as a group together with the Holder or any of the Holder’s
affiliates), as set forth on the applicable Exercise Notice, would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the preceding sentence, the number of shares of Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (1) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the Holder or any of
its affiliates and (2) exercise, conversion, or exchange of the unexercised,
unconverted, or non-exchanged portion of any other securities of the Corporation
(including, without limitation, any other warrants) subject to a limitation on
conversion, exercise, or exchange analogous to the limitation contained herein
beneficially owned by the Holder or any of its affiliates. Except as set forth
in the preceding sentence, for purposes of this Section, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations
promulgated thereunder, and the determination of whether a person or entity is
an “affiliate” of the Holder shall also be made in accordance with the Exchange
Act, the Securities Act of 1933, as amended (the “Securities Act”), and the
rules and regulations under such acts. To the extent that the limitation
contained in this Section applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliates) and of which a portion of this Warrant is exercisable shall be
in the sole discretion of the Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliates) and of which portion of this Warrant is exercisable, in each
case subject to such aggregate percentage limitation, and the Corporation shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Corporation’s most recent Form 10-Q report or Form 10-K report, as the case may
be, (y) a more recent public announcement by the Corporation, or (z) any other
notice by the Corporation or the Corporation’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of the Holder, the Corporation shall within one trading day confirm orally and
in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Corporation, including this Warrant, by the Holder or its affiliates since
the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon exercise of this Warrant. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Beneficial Ownership Limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.



 5 

 

(d)               Notwithstanding the provisions of the immediately preceding
paragraph, the Holder, upon not less than sixty-one days’ prior written notice
to the Corporation, may elect (1) to change the Beneficial Ownership Limitation
to 9.9% of the number of shares of Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon exercise
of this Warrant or (2) to eliminate the Beneficial Ownership Limitation in its
entirety.

 

11.               Amendment. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Board of Directors of the
Corporation and the holders of at least a majority of the aggregate principal
amount outstanding under the Notes.

 

12.               Successors and Assigns. Subject to the restrictions on
transfer set forth in this Warrant, and compliance with applicable securities
laws, and provided that the Registered Holder surrenders this Warrant along with
any other appropriate documentation or legal opinions that he Corporation may
request, this Warrant may be assigned by the Registered Holder.

13.               Descriptive Headings: Governing Law. The descriptive headings
of the several Sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant. All questions
concerning the construction, validity and interpretation of this Warrant shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without giving effect to any choice of law or conflict
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Florida.

 

 

 6 

 



IN WITNESS WHEREOF, the Corporation executed this Warrant as of the Date of
Issuance hereof.

 

 

By:                                                            

Name:                                                        

Title:                                                        



 7 

 

 

EXHIBIT A

 

EXERCISE NOTICE

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Warrant No. W-___, hereby agrees to subscribe for the purchase of shares of the
Warrant Stock covered by such Warrant and makes payment in full at the price per
share provided by such Warrant.

 

The undersigned requests that certificates for such shares be issued in the name
of, and delivered to:

 

 

[image_010.gif]

 

(Name)

 

 

[image_010.gif]

 

[image_010.gif] 

(Address)

 

 

 

 

 

[image_010.gif]

 (Signature and Date)

 

(Signature must conform in all respects to name of

holder as specified on the face of the Warrant)

 

 

[image_010.gif]

 (Insert Social Security Number or EIN)

 



 8 

